PER CURIAM.
In these two cases the National Labor Relations Board found that respondent had violated § 8(a) (1), (3), (4) , (5) of the National Labor Relations Act, 29 U.S.C. § 158(a) (1), (3), (4), (5) . The Board may exercise the full extent of its statutory jurisdiction in any case, N. L. R. B. v. Pease Oil Co., 2 Cir., 279 F.2d 135, 137-138, and its assumption of jurisdiction here was proper. Concerning the merits, ample evidence exists to justify the Board’s finding that the discharge of respondent’s three pressmen, who were attempting to unionize, resulted from their union activity and, in one case, from the pressman’s testimony in a Board hearing regarding the discharge of the other two. Further, the Board’s conclusion that the pressmen constituted an appropriate bargaining unit was warranted.
Enforcement orders will issue in both cases.